Citation Nr: 0819096	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-29 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss of the right ear.  

2.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a left foot fracture, second, 
third and fourth metatarsals.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from June 1967 to November 
1970.  In April 2000, the Department of Veterans' Affairs 
(VA) Regional Office (RO) in New York, New York, denied his 
claims for a compensable disability rating for the residuals 
of a left foot fracture and for service connection for 
hearing loss in the right ear.  

In May 2001, the RO again denied a claim for hearing loss 
after readjudicating the claim in response to the then newly 
passed Veterans Claims Assistance Act.  He did not appeal the 
May 2001 adverse determination, and as a result, the May 2001 
decision is final.  Thus, new and material evidence is needed 
to reopen this claim.  38 U.S.C.A. §§ 5108, 7105.  

In November 2005, upon finding that new and material evidence 
had been submitted, the RO in St. Petersburg, Florida, 
reopened and denied the veteran's claim of service connection 
for hearing loss.  That same decision increased his 
disability rating from noncompensable to 10 percent for 
residuals of a left foot fracture.  These matters come before 
the Board of Veterans' Appeals (Board) on appeal from that 
decision.  

During the pendency of this claim, the veteran raised a claim 
of service connection for tinnitus in his letter received by 
VA in September 2006.  This issue has not yet been 
adjudicated.  This claim is REFERRED to the RO for action.


FINDINGS OF FACT

1.  An RO's May 2001 rating decision denying the veteran's 
claim for hearing loss was not appealed, and is therefore 
final.  

2.  Evidence received since the May 2001 final decision fails 
to raise a reasonable possibility of substantiating the 
claim, and is not new and material.  

3.  The residuals of the veteran's left foot fracture, 
second, third, and fourth metatarsals, cause a moderately 
severe level of disability, but no more.  


CONCLUSIONS OF LAW

1.  The May 2001 rating decision denying service connection 
for the veteran's hearing loss is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2007).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for hearing loss.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).  

3.  The criteria for a disability rating of 20 percent, but 
no more, for the residuals of a left foot fracture, second, 
third, and fourth metatarsals, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14. 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5284 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits under the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in April 2005 that fully addressed all 
four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim of service 
connection, and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence and 
information in his possession to the RO.  

There is no allegation from the veteran that he has any 
additional evidence in his possession that is needed for a 
full and fair adjudication of his service connection claim.  
Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content as it relates to the claim of service 
connection for hearing loss of the right ear.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal until July 2006, after the initial 
unfavorable decision of November 2005.  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
April 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The veteran's representative has alleged that the veteran was 
never provided with notice in regard to the requirement that 
a nexus must be shown between a current disability and an 
inservice injury or disease.  However, the April 2005 letter 
to the veteran thoroughly addressed this factor.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and information in his 
possession to the RO.  

Specifically, the veteran was told in the April 2005 letter 
that he must establish a worsening of his condition, which 
could be established through medical statements, lay 
statements from himself or others describing the frequency 
and severity of his symptoms, and through lab tests and x-
rays.  Additionally, in the July 2006 statement of the case 
(SOC), he was provided with the specific requirements of DC 
5284.  

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.  Moreover, he demonstrated 
actual knowledge of what was needed to support his claim as 
reflected in his and his representative's statements and 
correspondence.  Specifically, in his January 2006 notice of 
disagreement and August 2006 statement to VA, he explained 
how his disability has altered his daily life and affected 
his job performance.  Additionally, his representative 
discussed in a March 2007 statement the veteran's pain and 
functional impairment, and how these factors can be used for 
an increased rating.  Therefore, any presumption of prejudice 
has been rebutted.  For this reason, no further development 
is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, he submitted personal statements and 
the statements of others in support of his claim.  VA has 
also obtained records outpatient medical treatment, and he 
was afforded VA medical examination in October 2005 for both 
claims currently on appeal.  

Significantly, neither the appellant nor his representative 
has identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

I. New and Material Evidence

The veteran contends that he is entitled to service 
connection for hearing loss of the right ear.  The RO 
decision denying this claim in May 2001 became final since 
the veteran did not appeal this decision, and the veteran 
must now submit new and material evidence to reopen the 
claim.  Upon reviewing the evidence submitted by the veteran 
since the unfavorable May 2001 decision, the Board finds that 
the evidence is not material and the claim of hearing loss 
will remain closed.  

A. Laws and Regulations

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

B. Facts and Analysis

While the RO has already reopened the claim, the Board must 
decide independently whether the appellant has submitted new 
and material evidence to reopen the claim of service 
connection for hearing loss in the right ear.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Since the final May 2001 decision, the veteran has submitted 
additional evidence not previously of record.  However, while 
this evidence is new, it is not material in that it does not 
raise a reasonable possibility of substantiating the claim.  
He submitted a personal sworn statement describing the noise 
exposure he faced while serving in Vietnam.  He has also 
submitted sworn statements of a former coworker and a long 
time friend, both attesting to how he had hearing loss later 
in life.  Finally, an opinion adverse to his claim from an 
October 2005 VA audiological examination is now incorporated 
into the record.  

The sworn statement of the veteran describing inservice noise 
exposure does not establish that he suffered any damage to 
his hearing during his military service.  The statements from 
his friends and coworkers also fail to establish that he had 
hearing loss while in service.  These statements only provide 
evidence that he developed hearing loss later in life.  

Finally, the VA audiological examination concluded that the 
veteran's hearing loss was less likely than not due to his 
military service.  The examiner based this opinion on the 
fact that the veteran's hearing was normal at the time of 
entry and at the time of separation from service.  The 
examiner also noted that the veteran had occupational noise 
exposure when he worked as a train conductor in New York City 
for five years.  This evidence is competent medical evidence 
of record establishing that there is, in fact, no nexus 
between his current hearing loss and military service.  
Additionally, none of the new evidence addresses the lack of 
medical evidence of hearing loss during the veteran's 
military service.  

Therefore, since the evidence submitted by the veteran is 
strongly against his claim, it would not raise a reasonable 
possibility of substantiating the veteran's claim.  The Board 
finds the evidence to be immaterial, and the veteran's claim 
of hearing loss is not reopened.  

II. Increased Disability Rating for Residuals of a Left Foot 
Fracture

The veteran contends that he is entitled to a disability 
rating in excess of 10 percent for residuals of a left foot 
fracture, second, third, and fourth metatarsals, incurred 
while on active service.  He was granted service connection 
at a noncompensable rating for his left foot fracture in May 
1971, under DC 5284.  His disability rating was increased to 
10 percent as of March 4, 2005, due to subjective complaints 
of pain during an examination.  The Board has reviewed all of 
the evidence in this case, and finds that the evidence 
supports a disability rating of 20 percent, but no more.  

A. Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  

The Board attempts to determine the extent to which a 
veteran's service-connected disabilities adversely affect his 
ability to function under the ordinary conditions of daily 
life, and the assigned ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Under DC 5284, moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
DC 5284 provides that foot injuries with actual loss of use 
of the foot are to be rated 40 percent disabling.  38 C.F.R. 
§ 4.71a.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to the absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

B. Facts and Analysis

At the outset, the Board notes that in the argument submitted 
by the veteran's representative in March 2007, the Board was 
asked to remand this issue because the veteran was never 
given a Compensation and Pension Service Examination (C&P) 
for his left foot disorder.  This assertion is inaccurate.  
He underwent a VA C&P examination specifically for his left 
foot disorder in October 2005, and the records of this 
examination are associated with the claims file.  Therefore, 
a remand on this basis is not warranted.  

Moreover, prior to the October 2005 examination, the veteran 
also underwent a VA C&P examination in March 2000.  Upon 
examination, the examiner noted that the veteran had mild 
edema of the left dorsal foot.  The joint was negative for 
pain upon motion, but there was pain accompanying prolonged 
standing.  The examiner noted that there was no need for 
corrective shoes or inserts as of March 2000, nor was there a 
need for crutches, a brace, or a cane.  Finally, the examiner 
noted that the veteran was negative for hammertoes or a high 
arch.  

VA outpatient treatment records from April 2002 establish 
that the veteran has since been treated with custom molded 
arch supports for his left foot.  VA outpatient treatment 
records from February 2005 note a history of left foot pain 
when standing or walking.  Imagery of his left foot was taken 
during this examination, and the examiner determined there 
were moderate diffuse degenerative changes to the healed 
fractures of the left foot.  

The veteran's next VA examination took place in October 2005.  
The examiner noted complaints of daily sharp pain in the left 
foot, weakness, fatigue, and persistent swelling.  He stated 
that cold weather or running or weight bearing for more than 
one hour aggravates these symptoms.  The examiner noted that 
during flare-ups, there appears to be additional limitation 
of motion.  The veteran has been treating his pain with 
Tylenol and other anti-inflammatory medications, but reports 
minimal relief from this treatment.  

Also, the examiner noted that while the veteran has been 
fitted for custom inserts, the veteran finds them to be 
uncomfortable and uses over the counter inserts instead while 
at work.  His job required that he stand most of the day, and 
he has expressed concern about his employment since he can no 
longer walk far without pain and discomfort.  According to 
statements of a former coworker in May 2005, the veteran 
periodically had to rest from his duties as a security guard 
to sit down and alleviate the painful swelling of his feet.  

Vascular and neurological examinations in October 2005 did 
not reveal any abnormalities.  Upon the veteran's 
musculoskeletal examination, however, the examiner noted that 
digits two through five were contracted with prominent 
extensor tendons, with flexible contracted hammer toes from 
two through five bilaterally.  There is pain upon weight 
bearing and upon palpitation.  Dorsiflexion of the ankle 
joint is 5 degrees.  The examiner noted subjective increases 
in pain and discomfort, without objective findings to 
demonstrate arthritic change or pathology.  

Comparing the October 2005 examination to the March 2000 
examination, it is evident that the veteran's foot disorder 
has deteriorated since the May 2001 RO decision.  Deformities 
such as hammer toes were now evident, and his examiner felt 
custom molded insoles were now justified.  He has also 
described sharp pain on a daily basis, accompanied by 
weakness, fatigue, and swelling.  This pain is exacerbated 
when he places weight on his feet, or stands and walks for 
long periods of time.  

Since the veteran is a security guard who spends much of the 
day standing, and since he has described pain on a daily 
basis, the Board finds that the veteran more closely 
approximates a 20 percent disability rating than a 10 percent 
rating, or moderately severe symptoms rather than just 
moderate.  

While the Board has found that a 20 percent rating is 
appropriate in this case, a higher rating is not warranted 
for any time on appeal.  A 30 percent rating requires that 
the disabling effects are severe, rather than just moderately 
severe.  In this case, he is able to ambulate without 
assistance, and there is no evidence in the record to 
indicate that he has been unable to remain employed as a 
security guard.  There are also no vascular or neurological 
defects as of the October 2005 VA examination.  

For these reasons, the Board finds that the veteran's 
symptoms more closely approximate a 20 percent rating than a 
30 percent rating.  The Board has applied the benefit of the 
doubt doctrine where appropriate in reaching this decision.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms have remained more or less constant 
throughout the period of the appeal, and as such, staged 
ratings are not warranted.  

The Board has considered whether any other diagnostic code is 
available which would warrant a higher disability rating in 
this case.  The Board has determined there are none.  
Therefore, alternative diagnostic codes would not provide a 
more favorable decision for the veteran.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.




ORDER

New and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for hearing loss of the right ear is denied.  

Entitlement to a 20 percent evaluation, but no more, for the 
residuals of a left foot fracture, second, third, and fourth 
metatarsals, is granted, subject to governing criteria 
applicable to the payment of monetary benefits. 



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


